SALE AGREEMENT
AND
ESCROW INSTRUCTIONS
(Desert Life and La Cholla)

         
Contract Date:
  October 19, 2007
Desert Life Seller:
  2001 W. Orange Grove Road, LLC, an Arizona limited liability company,
PVPInvestments, LLC, a Delaware limited
 
  liability company, WRM Investments, LLC, an Arizona limited liability company,
and EDI Baptist, LLC, an
 
  Arizona limited liability company
 
  25500 Hawthorne Boulevard, Suite 2250
 
  Torrance, California 90505
 
  Attention:William Metzler
 
  Facsimile:(310) 375-4836
 
  Telephone:(310) 614-1918
 
  E-mail:wmetzler@westcoastcap.com
and
       
La Cholla Seller:
  WRM Investments, LLC, an Arizona limited liability company, and SOD
Investments, LLC, an Arizona limited
 
  liability company
 
  25500 Hawthorne Boulevard, Suite 2250
 
  Torrance, California 90505
 
  Attention:William Metzler
 
  Facsimile:(310) 375-4836
 
  Telephone:(310) 614-1918
 
  E-mail:wmetzler@westcoastcap.com
with a copy to:
  Kutak Rock LLP
 
  8601 North Scottsdale Road, Suite 300
 
  Scottsdale, Arizona 85253-2742
 
  Attention:Joy A. Sullivan, Esq. & Brian Jordan, Esq.
 
  Telephone:(480) 429-5000
 
  Facsimile:(480) 429-5001
 
  E-mail:joy.sullivan@kutakrock.com &
 
  brian.jordan@kutakrock.com
Buyer:
  Triple Net Properties, LLC, a Virginia liability company
 
  1551 N. Tustin Avenue, Suite 200
 
  Santa Ana, California 92705
 
  Attention:Danny Prosky, VPAcquisitons &
 
  Mat Streiff, Real Estate Counsel
 
  Telephone:(714) 667-8252
 
  Facsimile:(714) 667-6843
 
  E-mail:dprosky@1031nnn.com &
 
  msreiff@1031nnn.com

1

         
with a copy to:
  Cox, Castle & Nicholson LLP 
 
  2049 Century Park East, 28th Floor
 
  Los Angeles, CA 90067  
 
  Attention:David P. Lari, Esq. &
 
  Joseph E. Magri, Esq.
 
  Telephone:(310) 277-4222
 
  Facsimile:(310) 277-7889
 
  E-mail:dlari@coxcastle.com &
 
  jmagri@coxcastle.com
Escrow Agent:
  Chicago Title Insurance Company
 
  14287 N. 87th Street, Suite 117
 
  Scottsdale, AZ 85260
 
  Attention:Ms. Tonya Lively
 
  Telephone: (480) 998-9298
 
  Facsimile: (480) 998-9307
 
  E-mail:livelyt@ctt.com
Desert Life Escrow:
  Escrow No. ___________________
La Cholla Escrow:
  Escrow No. ___________________

THE TERMS LISTED ABOVE ARE DEFINED TERMS THAT ARE REFERRED TO THROUGHOUT THE
SALE AGREEMENT AND ESCROW INSTRUCTIONS.

2

BACKGROUND

A. Desert Life Seller is the owner of that certain real property located at 2001
W. Orange Grove Road, Tucson, County of Pima, State of Arizona, commonly known
as Desert Life Medical Plaza, and more particularly described in Schedule “1A”
attached hereto (the “Desert Life Land”).

B. La Cholla Seller is the owner of that certain ground lease interest, as more
particularly described in Schedule “1B(i)” attached hereto (the “Ground Lease”),
in the real property located at 6261 North La Cholla Boulevard, Tucson, County
of Pima, State of Arizona, and more particularly described in Schedule “1B(ii)”
attached hereto (the “La Cholla Land”). The Desert Life Seller and the La Cholla
Seller are referred to in this Sale Agreement and Escrow Instructions
(“Agreement” or “Contract”) individually or collectively, as appropriate, as the
“Seller.” The Desert Life Escrow and the La Cholla Escrow, to the extent
separated, are referred to collectively as the “Escrow.”

C. The Desert Life Land and the La Cholla Land are referred to collectively as
the “Land.” The buildings and all other improvements located on the Land are
referred to collectively as the “Improvements.” The Desert Life Land, together
with the Improvements located on the Desert Life Land, are referred to as the
“Desert Life Project” and the La Cholla Land, together with the Improvements
located on the La Cholla Land and including the Building (as defined in Schedule
“1B(i)”), are referred to as the “La Cholla Project”. The Desert Life Project
and the La Cholla Project are referred to individually as the “Project” and
collectively as the “Projects”. The Projects, together with all rights,
privileges, rights-of-way, and easements appurtenant to the Land, are referred
to in this Agreement as the “Real Property.”

D. In connection with the Projects, each respective Seller is the owner of
certain contracts, agreements, leases, warranties, guarantees, indemnities,
claims, licenses, permits, plans, drawings, specifications, surveys, and
engineering reports (collectively, the “Contract Rights”). Each respective
Seller is the owner of any licenses, permits and certificates of occupancy
issued by governmental authorities relating to the use, maintenance, occupancy
and/or operation of the applicable Real Property and any development rights and
other similar intangible personal property appurtenant to the Real Property
and/or owned by Seller and used exclusively by Seller in the use and operation
of the applicable Real Property, including, without limitation, and all
agreements or rights relating exclusively to the use or operation of the Real
Property (the “Intangible Property”). Each respective Seller is also the owner
of any fixtures, furniture, appliances, building supplies, equipment, machinery,
inventory and other tangible items of personal property owned by Seller and used
in the operation of the applicable Real Property (the “Personal Property”). The
Real Property, the Contract Rights, the Intangible Property, and the Personal
Property are collectively referred to in this Agreement as the “Property.”

E. Seller desires to sell Seller’s interest in the Property to Buyer, and Buyer
desires to purchase Seller’s interest in the Property from Seller, in accordance
with the terms and conditions set forth in this Agreement.

AGREEMENT

1. Purchase of the Property. Seller agrees to sell, transfer, and convey to
Buyer, and Buyer agrees to purchase from Seller, Seller’s interest in the
Property upon the terms and conditions set forth in this Agreement. Although the
Property includes two separate and distinct Projects, the sale and purchase
under this Contract shall be for the entire Property. Buyer acknowledges that
Seller’s obligation to sell the Property to Buyer is conditioned upon receipt of
written consent to the sale from the ground lessor under the Ground Lease (the
“Ground Lessor”). Failure to obtain the Ground Lessor’s consent shall not be a
default by Seller.

2. Purchase Price. The purchase price (“Purchase Price”) for the Property shall
be Twenty-One Million and No/100 Dollars ($21,000,000.00). The Purchase Price
shall be allocated with respect to the Projects as $11,250,000.00 for the Desert
Life Project and $9,750,000.00 for the La Cholla Project. The Purchase Price
shall be paid by Buyer as follows.

(a) Within one (1) business day following the execution of this Agreement, Buyer
shall deposit with Escrow Agent an earnest money deposit (the “Deposit”) in the
amount of Seven Hundred Fifty Thousand Dollars ($750,000.00); and

(b) On or before the Closing Date, all additional amounts (“Closing Cash”)
required of Buyer to pay the Purchase Price, after credit for the Deposit, and
any other credits to which Buyer is entitled pursuant to this Agreement, will be
deposited by Buyer with Escrow Agent and applied, together with the Deposit, in
accordance with this Agreement.

3. Escrow.

(a) Seller and Buyer hereby appoint Escrow Agent with regard to the Desert Life
Escrow and the La Cholla Escrow (collectively, the “Escrow”) created pursuant
hereto. The escrow instructions to Escrow Agent attached as Schedule “2” to this
Agreement will supplement the terms and conditions of this Agreement (the
“Additional Escrow Instructions”). The text of this Agreement, however, governs
over all conflicts and inconsistencies with the attached escrow instructions.
This Agreement will constitute the sole joint escrow instructions of Buyer and
Seller to Escrow Agent, and the standard form escrow instructions of Escrow
Agent will not be used for this Escrow. Although there will be two separate
Escrow accounts for closing, the Desert Life Escrow and the La Cholla Escrow
shall be maintained collectively as if only one escrow exists throughout the
term of this Agreement.

(b) The Deposit will be held by Escrow Agent in a fully federally insured or
federally backed investment approved by Buyer and Seller. All deposits and other
payments required of Buyer under this Agreement must be made in Good Funds. The
term “Good Funds” means in cash, by confirmed wire transfer, by certified check
drawn on any bank, or by cashier’s check issued by any bank representing good,
sufficient, and immediately available U.S. funds.

(c) Upon the expiration of the “Due Diligence Period” (defined below), the
Deposit is fully earned by Seller and non-refundable to Buyer, except as
expressly provided in this Agreement. If the sale of the Property is consummated
pursuant to this Agreement, then the Deposit shall be credited against the
Purchase Price at the Close of Escrow. Within one (1) business day after the
expiration of the Due Diligence Period, Escrow Agent shall release to Seller a
portion of the Deposit in the amount of Five Hundred Thousand and No/100 Dollars
($500,000.00) and the remainder of the Deposit shall remain in Escrow. If the
sale of the Property is not consummated because of the termination of this
Agreement by Buyer in accordance with any right to so terminate provided herein
or for any other reason, except for a default by Buyer, then the entire Deposit
shall be immediately and automatically paid over to Buyer without the need for
any further action by either party hereto. In the event the sale of the Property
is not consummated because of a default by Buyer, the entire Deposit shall be
promptly paid to and retained by Seller in accordance with Section 16.

(d) The date of the opening of the Escrow (“Opening of Escrow”) will be the date
on which the last of the following has occurred: (i) Escrow Agent has received
this Agreement executed by Buyer and Seller; (ii) Escrow Agent has received the
Deposit; and (iii) Escrow Agent has accepted this Agreement as its escrow
instructions by executing this Agreement on the signature page. Escrow Agent is
instructed to insert the date of opening in the signature portion of this
Agreement and to send a copy of the fully executed Agreement to Buyer and Seller
by facsimile transmission on the date of Opening of Escrow.

(e) The Close of Escrow (defined below) will occur on the later of
(i) November 28, 2007; or (ii) three (3) business days following receipt of the
Ground Lease Assignment (defined below) executed and acknowledged by the Ground
Lessor (as applicable, the “Closing Date”), or such later day as expressly
provided in this Agreement. If the Ground Lessor’s executed Ground Lease
Assignment is not received by December 14, 2007, Buyer or Seller shall have the
right to terminate this Agreement by delivering written notice to the other
party and Escrow Agent. If the Close of Escrow has not occurred by the Closing
Date by reason of a default hereunder, the defaulting party shall bear all
escrow cancellation charges. For purposes of this Agreement, the “Closing” or
the “Close of Escrow” shall mean the date that a fully-executed Deed (defined
below) and Ground Lease Assignment conveying the Seller’s interest in the
Projects to Buyer is recorded in the Official Records of Pima County, Arizona,
by Escrow Agent.

4. Documents. Within five (5) days after the Opening of Escrow, Seller will
deliver to Buyer the following documents (collectively referred to as the
“Property Documents”) to the extent such documents are in Seller’s possession or
under Seller’s control.

(a) A current rent roll with respect to the Property for the calendar month
immediately preceding the Opening of Escrow, showing with respect to each tenant
of the Property: (1) the name of the tenant, (2) the number of rentable square
feet in tenant’s premises as set forth in tenant’s lease, (3) the current
monthly base rental payable by such tenant, (4) the term of the lease; and
(5) the amount of any security deposit (“Rent Roll”);

(b) A copy of all current tenant leases and amendments that affect the Property
(the, “Tenant Lease(s)”) as described on Schedule “9A” attached hereto;

(c) Copies of any service contracts, equipment leases, and other contracts
relating to the operation of the Property (the “Service Contracts”) as described
on Schedule “9B”;

(d) The Property’s operating statements for the calendar year ending in 2006 and
year-to-date statements;

(e) Without warranty, express or implied, an existing survey of the Desert Life
Project prepared by Stantec Consulting, Inc. Project No. 185305062 dated
November 3, 2005, last revised December 13, 2005, and an existing survey of the
La Cholla Project prepared by Stantec Consulting, Inc. Project No. 185306026
dated August 8, 2006 (collectively, the “Existing Surveys”);

(f) Without warranty, express or implied, a Phase I Environmental Assessment for
the Desert Life Project prepared by EDI-RE Project No. 05-829 dated October 12,
2005, and a Phase I Environmental Site Assessment Report for the La Cholla
Project prepared by EBI Consulting Project No. 11063728 dated July 14, 2006
(collectively, the “Environmental Assessments”);

(g) The broker’s sales package for the Projects;

(h) The Projects’ 2006 CAM reconciliations submitted to tenants;

(i) The current year’s CAM estimates;

(j) Copies of existing property insurance certificates; Any available building
plans and specifications, if available;

(k) A list of utility companies, with account numbers, servicing the Property;

(l) Seller will make available at its property manager’s office, copies of all
correspondence with tenants related to any defaults and correspondence for any
tenant at the Property. In addition, during the term of this Agreement, Seller
shall also provide Buyer with copies of any new correspondence with tenants
related to any defaults and correspondence for any tenant at the Property; and

(m) A copy of the Ground Lease, together with all associated amendments,
modifications, extensions or supplements thereto.

If this Agreement is terminated for any reason, Buyer shall return all Property
Documents to Seller within one (1) business day thereafter.

5. Title.

(a) Preliminary Title Report. As soon as reasonably practicable after the
Opening of Escrow, Seller shall deliver to Buyer two current preliminary title
reports (collectively, the “Title Report”) issued by Escrow Agent showing the
state of the Desert Life Seller’s, with respect to the Desert Life Project, and
the La Cholla Seller’s, with respect to the La Cholla Project, title to the
applicable Project, together with legible copies of all matters shown as
exceptions therein.

(b) Buyer’s Approval of Title. Buyer shall have the right until on or before
October 23, 2007 (“Title Review Period”) to give Seller written notice of
Buyer’s disapproval of any title exceptions or matters set forth in the Title
Report, the Existing Surveys or any other rights, interests, or matters related
to title to the Property (collectively, “Title Objections”). Buyer’s failure to
give written notice of any Title Objections prior to the expiration of the Title
Review Period shall be deemed Buyer’s approval of the Title Report.

(c) Seller’s Cure. If Buyer gives timely written notice of any Title Objections,
Seller may elect, by delivering written notice to Buyer and Escrow Agent, to:
(i) attempt to cure all or any of the Title Objections, in which case any Title
Objections cured by Seller will be considered to have been approved by Buyer; or
(ii) not attempt to cure all or any of the Title Objections; provided, however,
at Close of Escrow, Seller must pay off any and all labor, materialman’s and
mechanic’s liens affecting or purporting to affect the Property and arising out
of work contracted for by Seller, except those arising out of the investigations
and testing of Buyer and its designated agents and independent contractors, and
any recorded or unrecorded mortgages, deeds of trust, or other monetary liens
affecting Seller’s title to the Property (collectively, the “Monetary Liens”).
Seller’s election under clause (i) or (ii) above must be made on or before
12:00 p.m. on October 24, 2007. Seller’s failure to make a timely election under
clause (i) or (ii) above will be deemed an election not to attempt to cure under
clause (ii) above. Seller will have no obligation or duty to cure the Title
Objections or to incur any expense in curing the Title Objections. If Seller
does not elect to cure such Title Objections or is deemed to have elected not to
cure such Title Objections, Buyer may elect on or before October 24, 2007, to
either waive its objections, and proceed with the purchase of the Property
pursuant to the terms of this Agreement, or terminate this Agreement and all of
its rights and obligations. If Buyer fails to timely make such election, then
Buyer shall be deemed to have elected to proceed with the Closing. If Seller
elects to remove any Title Objections, Seller shall use commercially reasonable
efforts to cause the removal of the Title Objections at or prior to the Close of
Escrow. If Seller elected to, but will be unable, after using all commercially
reasonable efforts, to remove a Title Objection at or prior to the Close of
Escrow, Seller shall give Buyer written notice of such inability not less than
three (3) business days prior to the Close of Escrow. Upon receipt of such
written notice, Buyer may elect, prior to the Close of Escrow, to either
(i) terminate this Agreement and receive a refund of the Deposit, or (ii) waive
its objection and proceed with the Closing.

(d) New Title Defects. If at anytime prior to the Close of Escrow, Buyer
receives an update or supplement to the Title Report or Existing Survey and such
update or supplement discloses one or more title exceptions, or any other
rights, interests or matters relating to title to the Property that were not
previously disclosed in the Property Documents, Title Report or Existing Survey
or discovered in the Inspections and are adverse to Buyer’s interests in Buyer’s
reasonable discretion (collectively, “New Title Objections”), Buyer may, within
three (3) business days after receiving such update or supplement to the Title
Report or Existing Survey, as the case may be, deliver to Seller a written
notice of Buyer’s disapproval of such New Title Objections and the process
described in Section 5(c) shall apply thereto, except that (i) Seller may elect
in writing to attempt to cure or not attempt to cure the New Title Objections by
the earlier of two (2) business days after receipt of Buyer’s written notice of
the New Title Objections or the date that is two (2) business days prior to the
Closing Date (with failure to make a timely election being deemed an election
not to cure) (“Seller’s Cure Period”), and (ii) if Seller elects or is deemed to
have elected not to cure one or more of the New Title Objections, then Buyer may
elect on or before the earlier of two (2) business days after the expiration of
Seller’s Cure Period or one (1) business day prior to the Closing Date to either
waive its objections and proceed with the purchase of the Property pursuant to
the terms of this Agreement, or terminate this Agreement and all of its rights
and obligations.

(e) Marketable Title. Concurrent with the Close of Escrow, Escrow Agent will
commit to issue to Buyer a standard coverage owner’s policy of title insurance
in the amount of the Purchase Price, subject only to (i) real property taxes and
assessments, which are a lien not yet due and payable, and (ii) those liens,
encumbrances, easements and other exceptions that Buyer does not object to (or
is deemed to have accepted) pursuant to the terms of Sections 5(b)-(d) above
(“Permitted Exceptions”). The cost of the standard coverage owner’s policy of
title insurance will be paid by Seller. Any additional title requirements,
provisions or costs necessary to issue the extended coverage owner’s policy of
title insurance will be the sole responsibility of the Buyer. Except as may be
otherwise established in this Contract or agreed to by Seller in writing, if
Buyer requires any additional title insurance coverage (i.e., endorsements,
reinsurance, direct access, binders, etc.), Buyer will pay for the different or
additional title insurance coverage.

6. Property Investigations.

(a) Inspections.

(i) During the period commencing with the Opening of Escrow and terminating on
October 24, 2007 (the “Due Diligence Period”), Buyer and its architects,
engineers and consultants, at Buyer’s sole cost and expense, shall have the
right to inspect the Real Property, make surveys and conduct such physical
tests, studies and investigations as Buyer may require (collectively, the
“Inspections”). Buyer shall have the right, at its sole expense, to obtain a new
survey or environmental assessment of the Projects or to update the Existing
Surveys and Environmental Assessments, all in accordance with this Section 6(a).

(ii) Buyer shall cause the Inspections to be conducted at times reasonably
acceptable to Seller upon reasonable advance notice and in a manner that does
not materially adversely affect the Real Property or unreasonably disrupt the
business operations of the occupants thereof.

(iii) Buyer will cause any person actually performing any investigations or
tests on the Property beyond a site visit to acquire and maintain, at Buyer’s or
the performing party’s sole cost and at all times from the date of initial entry
on the Property until the Closing Date, general liability insurance with an
insurer and with insurance limits and coverage reasonably satisfactory to
Seller, but in no event less than One Million Dollars ($1,000,000.00) per
occurrence, that must include coverage for the activities of Buyer or its agents
on the Property and naming Seller as an additional insured. Certificates of
insurance evidencing the insurance policies must be delivered by Buyer to Seller
upon request.

(iv) Notwithstanding anything to the contrary in this Section 6(a), Buyer shall
not perform any intrusive or destructive testing without the prior written
consent of Seller, which may be withheld in Seller’s sole discretion.

(v) Upon completion of each Inspection, Buyer shall cause the portion of the
Real Property subject to such Inspection to be restored to the condition
existing immediately prior to such Inspection.

(vi) In the event of any termination of this Agreement, Buyer shall provide
Seller, at no additional charge and without warranty by Buyer, with copies of
the results of any physical tests or other reports made by or for Buyer at any
time prior to the Closing with respect to the Real Property.

(vii) Buyer hereby indemnifies, defends, and holds harmless Seller and its
members, managers, partners, officers, directors, agents, representatives and
affiliates for, from and against any and all claims, liabilities, demands and
actions and costs and expenses (including reasonable attorneys’ fees) arising
from or as a result of the death of or injury, loss or damage whatsoever caused
to any natural person or to the property of any person by reason of or in
connection with any Inspection, except to the extent caused by an indemnified
party’s gross negligence, recklessness or intentional misconduct, provided,
however, that Buyer shall have no responsibility or liability for any adverse
condition or defect on or affecting the Property not caused by Buyer or its
agents, employees, or contractors but discovered or impacted through authorized
actions during their Inspections, so long as Buyer immediately stops its
Inspections and promptly notifies Seller of the condition if any condition is
discovered or impacted by Buyer.

(viii) Until the Closing, neither Buyer, nor Escrow Agent will make, authorize,
or confirm any public announcement of this transaction or discuss this
transaction or otherwise disclose any portion of the Project Documents or
Inspections, except as required by law or with those persons directly involved
in the transaction including attorneys, consultants, accountants, and lenders.

(ix) Buyer shall have the right, in Buyer’s sole and absolute discretion, to
terminate the Escrow and this Agreement for any reason whatsoever by delivering
written notice thereof to Seller and Escrow Agent (the “Termination Notice”) on
or before 5:00 p.m. (Arizona time) on the last day of the Due Diligence Period.
If Buyer fails to timely deliver the Termination Notice, Buyer shall be deemed
to have irrevocably waived its right to terminate escrow and this Agreement
pursuant to this Section 6(a), Buyer shall be deemed to have accepted the
Property Documents, the Inspections and the condition of the Property. If Buyer
timely elects to terminate the Escrow and this Agreement pursuant to this
Section 6(a), then (i) the Deposit, including all interest accrued thereon, less
Buyer’s share of any escrow or title costs or expenses as set forth below, shall
be returned to Buyer, (ii) all documents and instruments in Escrow shall be
returned to the party delivering the same, (iii) Buyer shall return all items
previously delivered by Seller to Buyer, (iv) Buyer and Seller each shall pay
one-half of all escrow and title cancellation charges, and (v) thereafter,
neither party shall have any further rights, obligations or liabilities
whatsoever to the other party by reason of this Agreement, other than
obligations and liabilities which expressly survive the termination of this
Agreement.

The indemnification obligations of Buyer under this Section 6(a) shall survive
the Closing or earlier termination of this Agreement.

7. Seller’s Covenants. Until the Close of Escrow, each Seller covenants and
agrees, with respect to its respective Project only, that it shall:

(a) Except for any conditions disclosed in the Property Documents, the
Inspections, or otherwise disclosed by Seller to Buyer in writing, maintain the
Project in good condition and perform, at Seller’s sole cost and expense, all
routine maintenance and repairs and otherwise operate the Project in accordance
with the same management standards as were employed by Seller prior to the
Opening of Escrow.

(b) Between the date of this Agreement and the Close of Escrow, Seller shall not
create or consent to any liens, encumbrances, defects in or exceptions to title,
restrictions or easements affecting the Property that will not be released at
the Close of Escrow.

(c) Keep in effect all insurance coverage currently in force with respect to the
Project and promptly comply with all requirements of the insurance companies
with respect to such coverage.

(d) Except as expressly permitted otherwise in this Agreement, Seller will not
enter into or extend any lease affecting the Property or any portion thereof
without Buyer’s consent. Prior to the expiration of the Due Diligence Period,
Buyer’s consent may not to be unreasonably or untimely conditioned or withheld;
after expiration of the Due Diligence Period, Buyer may withhold its consent in
its sole and absolute discretion. Buyer shall provide Buyer’s written consent or
disapproval within five (5) days after written notice of the proposed lease or
Buyer shall be deemed to have approved of such lease.

(e) At least 10 days prior to the Closing Date, Buyer shall notify Seller in
writing which of the Service Contracts that Buyer elects for Seller to
terminate. If Buyer does not timely elect for Seller to terminate any of the
Service Contracts, the Service Contracts shall be listed on the exhibit to the
Assignment of Contracts (defined below). If Buyer timely elects for Seller to
terminate one or more of the Service Contracts, then, at the Closing, Seller
shall cause the applicable Service Contract(s) to be terminated at the earliest
time permitted under the applicable Service Contract(s). In any event, as of the
Closing Seller shall terminate all leasing or management agreements applicable
to the Property.

(f) Use its reasonable efforts to obtain estoppels (collectively, “Tenant
Estoppels”) from all tenants under Tenant Leases. It shall be a condition to
Buyer’s obligation to close hereunder that Tenant Estoppels are obtained from
tenants under Tenant Leases comprising an aggregate of sixty percent (60%) of
the leased space in the buildings at the Property as of the Opening of the
Escrow, which percentage must include all tenants occupying more than 8,000
leasable square feet (the “Required Estoppels”). Seller agrees to use the form
of estoppel that Buyer provides within five (5) days of the Contract Date, or,
if Buyer fails to timely provide its preferred form, the form that is attached
to this Agreement as Schedule “10” (subject in either case to any tenant’s right
to use the form attached to its Tenant Lease). The Required Estoppels shall not
show any materially adverse matters, including, without limitation, any material
default or purported default thereunder by any party. Buyer shall notify Seller
in writing within four (4) business days after receipt by Buyer of an applicable
Required Estoppel of any materially adverse matter so disclosed. If Buyer timely
notifies Seller of any Required Estoppel that reveals any materially adverse
matter, Seller shall have until the earlier of five (5) days after notice from
Buyer or until two (2) business days prior to the Closing Date to attempt to
cure such matter and cause the applicable tenant to execute a replacement Tenant
Estoppel removing reference to the materially adverse matter. If Seller is
unable to cure and/or obtain the Required Estoppels, it shall not be default by
Seller, but shall give Buyer the right to terminate this Agreement and receive
the return of its Deposit. Upon receipt Seller shall deliver any Tenant Estoppel
received to Buyer. Seller shall reasonably cooperate with Buyer in obtaining
customary subordination and non-disturbance agreements from the tenants at the
Property, provided the receipt of such agreements shall not be a condition to
closing or require Seller to incur any material cost or expense. Seller shall
also use its reasonable efforts to obtain estoppels from the benefited parties
of any restrictive covenants encumbering the Property.

(g) Seller and Buyer shall work in good faith and use commercially reasonable
efforts to agree on a form of recordable ground lessor’s consent, estoppel
certificate and agreement (the “Ground Lease Estoppel Certificate”), which shall
be evidenced by an amendment to this Agreement attaching the approved form, by
October 31, 2007 (the “Estoppel Termination Date”). The approved form of Ground
Lease Estoppel Certificate shall include language confirming that Buyer’s lender
constitutes a “Leasehold Mortgagee” (as defined in the Ground Lease) and is a
direct beneficiary of all of the rights and privileges of a Leasehold Mortgagee
under the Ground Lease. If Seller and Buyer are unable to agree on a form of
Ground Lease Estoppel Certificate by the Estoppel Termination Date, then Buyer
shall have the right to terminate this Agreement without default on or before
the Estoppel Termination Date. If, however, Seller and Buyer do agree on a form
of Ground Lease Estoppel Certificate on or before the Estoppel Termination Date,
then Seller shall work in good faith and use commercially reasonable efforts to
obtain and deliver the agreed upon Ground Lease Estoppel Certificate to Buyer,
which shall be dated no earlier than fifteen (15) business days prior to the
Closing Date. Seller hereby expressly acknowledges and agrees that Seller’s
obligation to deliver the Ground Lease Estoppel Certificate to Buyer is a
condition precedent to Buyer’s obligation to close the transaction contemplated
by this Agreement and if Seller does not deliver the Ground Lease Estoppel
Certificate to Buyer prior to the Closing Date, then Buyer shall have the right
to terminate this Agreement without default.

8. Seller’s Representations and Warranties. In consideration of Buyer entering
into this Agreement, and as an inducement to Buyer to purchase the Property, the
Desert Life Seller makes the following representations and warranties with
respect to itself and the Desert Life Project only, and the La Cholla Seller
makes the following representations and warranties with respect to itself and
the La Cholla Project only:

(a) Each Seller has the right, power, and authority to make and perform its
obligations under this Agreement and the execution, delivery, and performance of
this Agreement and completion of the purchase and sale transaction described in
this Agreement does not violate any contract, agreement, or commitment to which
such Seller is a party or by which such Seller is bound (subject to receipt of
consent from the Ground Lessor with respect to the La Cholla Project).

(b) Each Seller is the sole owner of, and has the full power and authority to
sell and convey its interest in, its respective Project (subject to receipt of
consent from the Ground Lessor with respect to the La Cholla Project).

(c) Attached as Schedule “9A” is a list of Tenant Leases as of the Opening of
Escrow and to Seller’s knowledge such list is complete and accurate. The Tenant
Leases are in full force and effect and no tenant is in material default under
its respective Tenant Lease, except as may be noted on the rent roll delivered
to Buyer. Seller has no knowledge of any Seller default under the Tenant Leases.
Attached as Schedule “9B” is a list of Service Contracts as of the Opening of
Escrow and to Seller’s knowledge such list is complete and accurate.

(d) Seller has no knowledge of any pending or threatened condemnation affecting
the Property.

(e) Seller is not, and will not become during the term of the Agreement, a
person or entity with whom persons of the United States are restricted from
doing business with under regulations of the Office of Foreign Asset Contract
(“OFAC”) of the U.S. Department of Treasury (including those named on OFAC’s
specifically designated and blocked persons list) or under any statute,
execution order (including the September 24, 2001, Executive Order blocking
Property and Prohibiting Transactions with Persons who commit, threaten to
commit, or support terrorism), or other governmental action.

(f) There is no litigation pending, nor to Seller’s actual knowledge threatened,
with respect to the Property.

(g) Seller has not received any notifications from any governmental authority
having jurisdiction over the Property alleging that the Property does not
conform to or violates any applicable law with respect to the Property.

(h) The operating statements delivered to Buyer pursuant to Section 4 are the
operating statements used by Seller in the ordinary course of business for the
Property.

(i) To Seller’s knowledge, the Ground Lease (i) is in full force and affect, and
(ii) there exists no defaults, which with the giving of notice or the passage of
time, or both, would constitute a default thereunder.

As used in this Agreement, the words “Seller’s knowledge” or “Seller’s actual
knowledge” or words of similar import shall be deemed to mean the actual
knowledge of William R. Metzler and Scott O. Douglas (without any duty of
investigation or verification of the matter on a current or ongoing basis and
subject to all information given and disclosures made pursuant to this
Agreement), who shall have no personal liability for any of the representations,
warranties, covenants or obligations of Seller hereunder. Seller represents and
warrants that William R. Metzler and Scott O. Douglas are the representatives of
Seller reasonably in position to have actual knowledge of the truthfulness of
the representations and warranties above. Except as expressly herein otherwise
provided, and except as modified by written information delivered by Seller to
Buyer prior to the Close of Escrow, the representations and warranties of Seller
set forth in this Agreement shall be true, complete and correct as of the date
hereof and as of the Close of Escrow as if such representations and warranties
were made on and as of such time. Seller’s representations and warranties
pursuant to this Section shall survive the Close of Escrow for a period of six
(6) months. If Buyer discovers a material breach of any of Seller’s
representations made pursuant to this Section 8 prior to the Closing, Buyer
promptly must deliver written notice to Seller of the alleged breach, and Seller
will have the right to either correct or cure the untrue representation or do
nothing. An election by Seller to cure or correct the untrue representation may
be made only by delivery of written notice to Escrow Agent and Buyer within five
(5) days of Seller’s receipt of Buyer’s notice. Failure of Seller to timely make
an election to cure will be deemed an election to do nothing. If Seller elects
or is deemed to have elected to do nothing, Buyer will have the right, as its
sole remedy, to either: (i) terminate this Agreement, receive a refund of the
Deposit and be reimbursed by Seller for Buyer’s Out-of-Pocket Costs (as defined
below) in an amount not to exceed $25,000, or (ii) consummate the purchase of
the Property without credit or adjustment of the Purchase Price. All elections
must be made within five (5) days of the receipt of the applicable notice or
election, and Buyer’s failure to timely make an election under the preceding
sentence shall be deemed an election to proceed under (ii). As used in this
Contract, the term “Out-of-Pocket Costs” means all out-of-pocket costs that were
actually incurred by Buyer in negotiating this Contract or performing any acts
required or permitted under this Contract (including attorney fees, due
diligence expenses, consultant fees, transaction expenses, survey costs, escrow
fees, loan application fees, loan fees, and the like). When making a claim for
reimbursement of Out-of-Pocket Costs, Buyer must supply copies of relevant
invoices, contracts, and the like documenting the costs and loss.

9. “AS IS” PURCHASE/RELEASE. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND
ANY CLOSING DOCUMENTS DELIVERED IN CONNECTION WITH THIS AGREEMENT, BUYER
ACKNOWLEDGES AND AGREES THAT SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY
NEGATES AND DISCLAIMS ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS,
AGREEMENTS, OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS
OR IMPLIED, ORAL AND WRITTEN, PAST, PRESENT, OR FUTURE, OF, AS TO, CONCERNING OR
WITH RESPECT TO: (A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL, AND GEOLOGY; (B) THE INCOME TO
BE DERIVED FROM THE PROPERTY; (C) THE SUITABILITY OF THE PROPERTY FOR ANY AND
ALL ACTIVITIES AND USES WHICH BUYER MAY CONDUCT; (D) THE COMPLIANCE OF OR BY THE
PROPERTY OR ITS OPERATION WITH ANY LAWS, RULES, ORDINANCES, OR REGULATIONS OF
ANY APPLICABLE GOVERNMENTAL AUTHORITY OR BODY; (E) THE HABITABILITY,
MERCHANTABILITY, MARKETABILITY, PROFITABILITY, OR FITNESS FOR A PARTICULAR
PURPOSE OF THE PROPERTY; (F) THE MANNER OR QUALITY OF THE CONSTRUCTION OR
MATERIALS, IF ANY, INCORPORATED INTO THE PROPERTY; (G) THE MANNER, QUALITY,
STATE OF REPAIR, OR LACK OF REPAIR OF THE PROPERTY; AND (H) ANY OTHER MATTER
WITH RESPECT TO THE PROPERTY, AND SPECIFICALLY, THAT, EXCEPT AS SPECIFICALLY SET
FORTH ABOVE, SELLER HAS NOT MADE, DOES NOT MAKE, AND SPECIFICALLY DISCLAIMS ANY
REPRESENTATIONS REGARDING COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION,
POLLUTION, OR LAND USE LAWS, RULES, REGULATIONS, ORDERS, OR REQUIREMENTS.

Buyer’s Initials:__________

EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND ANY CLOSING DOCUMENTS
DELIVERED IN CONNECTION WITH THIS AGREEMENT, BUYER FURTHER ACKNOWLEDGES AND
AGREES THAT TO THE MAXIMUM EXTENT PERMITTED BY LAW, THE SALE OF THE PROPERTY AS
PROVIDED FOR HEREIN IS MADE ON AN “AS IS” CONDITION AND BASIS WITH ALL FAULTS.
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND ANY CLOSING DOCUMENTS
DELIVERED IN CONNECTION WITH THIS AGREEMENT, BUYER AND ANYONE CLAIMING BY
THROUGH OR UNDER BUYER FULLY AND IRREVOCABLY RELEASES SELLER, ITS EMPLOYEES,
OFFICERS, DIRECTORS, REPRESENTATIVES, AND AGENTS FROM ANY AND ALL CLAIM THAT IT
MAY NOW HAVE OR HEREAFTER ACQUIRE AGAINST SELLER, ITS EMPLOYEES, OFFICERS,
DIRECTORS, REPRESENTATIVES, AND AGENTS FOR ANY COST, LOSS, LIABILITY, DAMAGE,
EXPENSE, DEMAND, ACTION, OR CAUSE OF ACTION ARISING FROM OR RELATED TO ANY
CONSTRUCTION DEFECTS, ERRORS, OMISSIONS, OR OTHER CONDITIONS, INCLUDING
ENVIRONMENTAL MATTERS AFFECTING ALL OR ANY PORTION OF THE PROPERTY. FURTHERMORE,
BUYER EXPRESSLY ACKNOWLEDGES THAT IT IS NOT RELYING ON ANY REPRESENTATIONS OR
ASSURANCES CONCERNING THE PROPERTY FROM SELLER’S BROKER OR AGENT OR ANY OTHER
REAL ESTATE BROKER OR AGENT. THE PROVISIONS OF THIS SECTION 9 WILL SURVIVE THE
CLOSING.

Buyer’s Initials:__________

10. Buyer Representations. Buyer warrants and represents:

(a) Buyer is validly existing and in good standing under the laws of the state
of its formation and organization and has full authority to enter into this
Agreement and all documents contemplated under this Agreement and required in
order to effect a Closing. The persons executing this Agreement and all other
documents contemplated under this Agreement in order to effect a Closing on
behalf of Buyer are duly authorized to do so and to bind Buyer to this Agreement
and all related agreements.

(b) None of the funds used by Buyer to pay the Purchase Price (including the
Earnest Money Deposit) are subject to the provisions of 18 U.S.C. §§ 1956-1957
(Laundering of Money Instruments), 18 U.S.C. §§ 981-986 (Federal Asset
Forfeiture), 21 U.S.C. § 881 (Drug Property Seizure), Executive Order No. 13224
on Terrorism Financing, or the United and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, H.R.
3162, Public Law 107-56.

(c) Buyer is not, and will not become during the term of the Agreement, a person
or entity with whom persons of the United States are restricted from doing
business with under regulations of the Office of Foreign Asset Contract (“OFAC”)
of the U.S. Department of Treasury (including those named on OFAC’s specifically
designated and blocked persons list) or under any statute, execution order
(including the September 24, 2001, Executive Order blocking Property and
Prohibiting Transactions with Persons who commit, threaten to commit, or support
terrorism), or other governmental action.

11. Condemnation Prior to Closing. Seller, upon actually becoming aware of same,
shall promptly notify Buyer, in writing, of any condemnation proceeding
affecting the Real Property commenced prior to the Close of Escrow or upon
receipt of any written notice of a potential condemnation. If at any time prior
to the Closing Date, there shall be a taking by eminent domain proceedings or
the commencement of any such proceedings with respect to either (a) any building
located on the Property, (b) access to and from the Property, (c) any parking
spaces the taking of which would cause the Property to be in violation of
applicable laws, or (d) would give any tenant occupying at least 4,000 square
feet the right to terminate its lease, Buyer may, at its option, elect either to
(i) terminate this Agreement and receive a refund of the Deposit, or
(ii) continue the Agreement in effect, in which event, upon the Close of Escrow,
Seller shall assign to Buyer, and Buyer shall be entitled to receive, any
compensation, awards, or other payments or relief resulting from such
condemnation proceeding.

12. Damage and Destruction. If, prior to the Close of Escrow, a Substantial
Portion (as defined below) of the Property is damaged or destroyed, Buyer may,
at its option, elect either to (i) terminate this Agreement and receive a refund
of the Deposit, or (ii) continue the Agreement in effect, in which event Seller
shall assign to Buyer, upon the Close of Escrow, all of Seller’s estate,
interest, right, title, and other claim or demand to any and all insurance
proceeds received or payable as a result of such damage or destruction, except
for any rental interruption insurance proceeds applicable towards rents payable
with respect to the period prior to the Close of Escrow and at the Closing Buyer
shall receive a credit in the amount of any deductible amount under any
applicable insurance policy plus the amount of any uninsured loss. If the
casualty loss does not involve a Substantial Portion of the Property, as defined
below, then Buyer shall be obligated to Close the transaction contemplated
herein according to the terms hereof, notwithstanding such casualty loss, and
Seller shall, at Seller’s election, either: (i) repair the damages caused by
such casualty loss prior to Closing, at Seller’s expense (provided, Seller shall
have no obligation to do so); or (ii) deliver or assign to Buyer, at Closing,
any and all insurance proceeds or rights to proceeds attributable to such
casualty loss, and there shall be no reduction in the Purchase Price and at the
Closing Buyer shall receive a credit in the amount of any deductible amount
under any applicable insurance policy plus the amount of any uninsured loss. For
purposes of this Section 12, a “Substantial Portion” of the Property shall be
deemed to be a casualty loss which is equal to or greater than $1,000,000 per
Project or that would give any tenant occupying at least 7,500 square feet the
right to terminate its lease.

13. Closing Matters.

(a) Buyer’s Deposits Into Escrow. Buyer shall deposit into escrow, at least one
(1) business day prior to the Closing Date (subject to any earlier date required
in accordance with Seller’s Defeasance), the following items:

(i) currently available Good Funds in the amount of the balance of the Purchase
Price after credit for the Deposit and any other credits to which Buyer is
entitled pursuant to this Agreement, together with such additional funds as may
be required to pay Buyer’s share of closing costs as provided in this Agreement;

(ii) one (for the La Cholla Project only) duly executed and acknowledged
Assignment and Assumption of Ground Lease and Grant, Bargain and Sale of
Improvements in substantially the form of Schedule “11” attached hereto (the
“Ground Lease Assignment”), subject to any changes reasonably required by the
Ground Lessor that are reasonably acceptable to Buyer;

(iii) two (one for the Desert Life Project and one for the La Cholla Project)
duly executed Assignment and Assumption of Leases in substantially the form of
Schedule “4” attached hereto (collectively, the “Assignment of Leases”)
effectuating the assignment and assumption of Seller’s interest under the Tenant
Leases in effect as of the Close of Escrow;

(iv) two (one for the Desert Life Project and one for the La Cholla Project)
duly executed Assignment and Assumption of Contracts in substantially the form
of Schedule “5” attached hereto (collectively, the “Assignment of Contracts”)
effectuating the assignment and assumption of Seller’s interest under the
Service Contracts Buyer did not elect to terminate under Section 6(b); and

(v) such additional documents, instruments and agreements, signed and properly
acknowledged by Buyer, if appropriate, as may be reasonably required by the
Title Company or as may be necessary to comply with Buyer’s obligations under
this Agreement.

(b) Seller’s Deposits Into Escrow. At least one (1) business day prior to the
Closing Date (subject to any earlier date required in accordance with Seller’s
Defeasance), Seller shall deposit, or cause to be deposited, with Escrow Agent
the following items:

(i) one (for the La Cholla Project only) duly executed and acknowledged by
Seller and the Ground Lessor Ground Lease Assignment;

(ii) one (or the Desert Life Project only) duly executed and acknowledged
special warranty deed in substantially the form of Schedule “3” attached hereto
(the “Deed”);

(iii) two (one for the Desert Life Project and one for the La Cholla Project)
duly executed and acknowledged Assignment of Leases;

(iv) two (one for the Desert Life Project and one for the La Cholla Project)
duly executed and acknowledged Assignment of Contracts;

(v) two (one for the Desert Life Project and one for the La Cholla Project) duly
executed Bills of Sale for the Personal Property substantially the form of
Schedule “6” attached hereto, if required;

(vi) a Non-Foreign Affidavit for each entity comprising the Seller in the form
attached as Schedule “7”;

(vii) two (one for the Desert Life Project and one for the La Cholla Project)
letters for Buyer’s delivery to each of the tenants of the Property in the form
attached as part of Schedule “8”, executed by Seller;

(viii) such additional documents, instruments and agreements, signed and
properly acknowledged by Seller, if appropriate, as may be reasonably required
by the Title Company or as may be necessary to comply with Seller’s obligations
under this Agreement;

(ix) A current Rent Roll certified by Seller’s property management company as
being true and accurate as close as possible to the Closing Date; and

(x) One (1) Ground Lease Estoppel Certificate in recordable form executed and
acknowledged by Ground Lessor.

(c) Prorations. All prorations must be made by Escrow Agent through the Closing
Date (so that, as between Buyer and Seller, Seller shall be deemed the owner on
the day immediately prior to the Close of Escrow and Buyer shall be deemed the
owner on the Closing Date). All proration items and closing costs that are not
specifically dealt with under the terms of this Agreement will be allocated by
Escrow Agent according to the Additional Escrow Instructions attached hereto, or
if not dealt with therein, by Escrow Agent’s standard custom and practice in
Pima County, Arizona. At least three (3) business days prior to Closing, Escrow
Agent shall prepare and circulate a draft closing settlement statement for
review and comment by Seller and Buyer, reflecting the prorations, and other
economic terms of this Agreement. The draft closing settlement statement shall
list each of the prorations separately with respect to each Project.

(i) All real and personal property taxes and assessments and other governmental
impositions attributable to the Real Property shall be prorated between Buyer
and Seller as of the Close of Escrow.

(ii) All payments received by Seller from tenants of the Project for rent and
expense reimbursements shall be prorated as of Close of Escrow. Any leasing
commissions or tenant improvement allowances attributable to leases which are
executed prior to the Opening of Escrow will be paid by Seller, and any leasing
commissions or tenant improvement allowances attributable to leases which are
executed after the Opening of Escrow will be prorated between Buyer and Seller
over the term of the lease. If either Buyer or Seller shall collect any rental
or other payments from tenants of the Project after the Close of Escrow which
are properly allocable to any period before or after the Close of Escrow,
respectively, the same shall be promptly apportioned and distributed between
Buyer and Seller in accordance with the foregoing proration. At the Close of
Escrow, all refundable security deposits and advance rental payments made by
tenants to Seller shall be assigned to Buyer and either delivered to Buyer or,
at Buyer’s option, credited to Buyer against the Purchase Price at Close of
Escrow. Prepaid rents shall be applied against any rent due and not yet paid to
Seller. To the extent that any free rent, abatements or other unexpired
concessions under any Tenant Leases (collectively, “Abatements”) apply to any
period after the Closing Date, Buyer shall be entitled to a credit against the
Purchase Price for the amount of any such Abatements. In the event that any
security deposits are in the form of letters of credit or other financial
instruments (the “Non-Cash Security Deposits”), Seller will, at Closing cause
Buyer to be named as beneficiary under the Non-Cash Security Deposits and Buyer
will not receive a credit against the Purchase Price for such security deposits.
In the event that Buyer cannot be named the beneficiary under the Non-Cash
Security Deposits as of the Closing Date, an escrow in an amount equal to all
Non-Cash Security Deposits shall be established at Closing pursuant to mutually
satisfactory instructions, which shall govern the release of the Non-Cash
Security Deposits. At Closing, Seller shall provide a reconciliation of CAM
charges to tenants versus actual operating expenses, with any deficient amounts
being credited to Buyer and any overages being credited to the Seller.
Notwithstanding the foregoing, if, and only if, prior to Closing Date:
(x) Genova Clinical Research, Inc., signs a lease amendment for the La Cholla
Project extending the lease term for at least twelve (12) additional months; and
(y) Bio-Medical Applications of Arizona, Inc. and Arizona Kidney Disease and
Hypertension Center, d/b/a Fresenius Medical Care of Catalina, signs a lease
amendment for the La Cholla Project expanding the premises by approximately 1500
square feet; then the Purchase Price shall be increased by One Hundred Twenty
Five Thousand and No/100 Dollars ($125,000.00), which Purchase Price increase
shall be allocable to the La Cholla Project; provided that Seller shall be
responsible (by either paying prior to Closing or by crediting Buyer at Closing)
for any tenant improvements and any leasing commissions payable in connection
with the lease amendments referenced in clauses (x) and (y) above.

(iii) Rent due and payable under the Ground Lease shall be prorated between
Buyer and Seller as of the Close of Escrow. All operating expenses for the
Property during the period of time prior to and including the Close of Escrow
will be paid by Seller. Any bills for operating expenses that apply to the
period of time prior to the Close of Escrow but are received by Seller or Buyer
after the Close of Escrow will be paid by Seller through the post-closing
adjustment mechanism described below. Buyer will be responsible for all
operating expenses for the Property incurred after the Closing Date. All utility
deposits posted by Seller, or inducement payments received by Seller from
utility companies under utility services agreements, will remain the property of
Seller and will not be prorated. To the extent possible, utility prorations will
be handled by meter readings on the day immediately preceding the Closing Date;
otherwise they shall be based on prior months’ bills and reprorated on receipt
of the actual bills.

(iv) Seller will pay all lease taxes and sales and use taxes for rents collected
by Seller on and prior to the Close of Escrow and past-due rents collected by
Buyer after the Closing Date and remitted to Seller, and Buyer will pay all
lease taxes and sales and use taxes for rents collected and retained by Buyer
subsequent to the Close of Escrow.

(v) To the extent the items set forth above cannot be accurately prorated by
Escrow Agent on the Closing Date, adjustments to the prorations will be made
from time to time after the Close of Escrow to take account of final information
as to taxes and other expenses estimated as of the Close of Escrow, to adjust
rents or expenses that were not included in the prorations done at the Close of
Escrow, or to correct any prorations or credits made on the closing settlement
statement that prove to be incorrect or incomplete, and Buyer or Seller, as
applicable, will pay the other on demand such amounts as may be appropriate
based on such adjustments, together with interest at 10% per annum on any amount
due from the date of demand if such amount remains unpaid more than 30 days
after demand. Adjustments to prorations (other than prorations for taxes) must
be completed within 270 days after the Close of Escrow and adjustments to tax
prorations must be completed within 30 days after tax bills are received by both
Buyer and Seller. The provisions of this Section 13(c) shall survive the
Closing.

(d) Closing. When Escrow Agent holds each of the closing documents and other
items required under Section 13(a) and (b) above, Escrow Agent is authorized to
complete the Close of Escrow by:

(i) Recording and delivering to Buyer the Deed and Ground Lease Assignment;

(ii) Issuing or irrevocably committing to issue the Title Policy to Buyer;

(iii) Delivering to Buyer and Seller a final closing settlement statement in a
form and content approved by Buyer and Seller;

(iv) Paying, from Buyer’s deposits into Escrow, Buyer’s share of closing costs
and expenses (as allocated and prorated in this Agreement);

(v) Delivering to Seller, in immediately available funds, the Purchase Price,
less only Seller’s closing costs and expenses (as allocated and prorated in this
Agreement); and

(vi) Delivering to Seller and Buyer fully executed originals (where applicable)
or copies of the closing documents.

(vii) Outside escrow, Seller shall deliver to Buyer at Closing the original
leases, keys, combinations, operating manuals, Tangible Personal Property and
similar items for the Property.

14. Notices. All notices, requests, demands, and other communications required
or permitted under this Agreement must be in writing and will be deemed to have
been delivered, received, and effective: (i) on the date of service, if served
by hand-delivery or by facsimile telecopy (with proof of transmission) on the
party to whom notice is to be given; or (ii) on the business day of actual
confirmed delivery of the notice properly addressed to the party at the address
shown on the cover page to this Agreement, if sent by overnight Federal Express
or equivalent overnight delivery. The addresses, telephone numbers, and telecopy
numbers shown on the first page of this Agreement are the places and numbers for
delivery of all notices. Any party, may change the place or number for delivery
of notice by notifying all other parties.

15. Brokers. Except for CB Richard Ellis (the “Broker”), Buyer and Seller each
represent to the other that such party has not incurred, directly or indirectly,
any liability for the payment of any real estate brokerage commission, finder’s
fee, or other compensation to any agents, brokers, finders, or salespersons in
connection with the purchase and sale of the Property as contemplated herein.
Each party hereto shall indemnify, hold harmless, and defend the other party
from any claim, liability, or expense for any such commission or fee by reason
of such party’s act. The obligations of the parties under this Section 15 shall
survive the Close of Escrow or earlier termination of this Agreement. If and
only if the Escrow closes in accordance with the terms of this Agreement, Seller
will pay to Broker a brokerage commission in the amount specified in the
separate brokerage agreements between Seller and Broker.

16. Default of Buyer. If Buyer breaches this Agreement, such breach will be a
default by Buyer under this Agreement and Seller, as its sole remedy, will be
entitled to deliver a notice of immediate cancellation to Buyer and Escrow Agent
and retain the entire Deposit as full, liquidated, and agreed-upon damages. With
the fluctuation in land values, the unpredictable state of the economy, the
fluctuating money market for real estate loans, and other factors that affect
the marketability of the Project, Buyer and Seller agree that it would be
impractical and extremely difficult to estimate the actual damages that Seller
may suffer in the event of a default by Buyer. This remedy provision has been
agreed-upon after specific negotiation, keeping in mind the difficulties in
estimating actual damages. Buyer and Seller agree that the Deposit represents a
reasonable estimate of the total damages. NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT AND, SPECIFICALLY, THIS SECTION 16, THE INDEMNITY
OBLIGATIONS OF THE BUYER UNDER THIS AGREEMENT ARE SEPARATE AND DISTINCT
OBLIGATIONS OF THE BUYER THAT ARE NOT SUBJECT TO THE LIQUIDATED DAMAGE
PROVISIONS CONTAINED IN THIS SECTION 16. FURTHER, NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS AGREEMENT, THE LIQUIDATED DAMAGE PROVISIONS OF
THIS SECTION 16 WILL NOT ACT TO LIMIT THE AMOUNT OF DAMAGES RECOVERABLE BY
SELLER AGAINST BUYER UNDER A.R.S. SECTIONS 12-1103, 12-1191 OR 33-420, OR
RECOVERABLE BY SELLER AGAINST BUYER IF BUYER, WITHOUT LEGAL RIGHT, RECORDS A LIS
PENDENS OR OTHER DOCUMENT OR INSTRUMENT THAT IMPAIRS OR COULD IMPAIR SELLER’S
ABILITY TO SELL THE PROPERTY TO ANOTHER PURCHASER.

17. Default by Seller. If Seller breaches this Agreement, and such breach
relates to a pre-closing breach of a Seller representation that is not the
result of Seller’s gross negligence or willful misconduct, the provisions of
Section 8 above shall apply. However, if Seller breaches this Agreement (other
than a pre-closing breach governed by Section 8), such breach will be a default
by Seller under this Agreement, and Buyer, as Buyer’s sole and exclusive remedy,
may elect to: (i) cancel this Agreement and the Escrow and receive a refund of
its Deposit; or (ii) enforce specific performance of this Agreement without any
right whatsoever against Seller to any offset or credit against the Price or to
any other equitable or legal remedies or monetary damages. Buyer’s cancellation
notice under subsection (i) above will be deemed effective immediately upon
delivery of written notice of the cancellation to Seller and Escrow Agent. If
Buyer fails to file suit for its remedy of specific performance within thirty
(30) days following the scheduled Closing Date, Buyer will be deemed to have
waived its specific performance remedy and to reimbursement under clause
(ii) above.

18. Nomination and Assignment.

(a) Buyer acknowledges that because of the need for Ground Lessor consent to the
transaction with respect to the La Cholla Project, Buyer will be permitted to
assign this Agreement with respect to the La Cholla Project so long as Buyer
provides written notice of its assignee (which must be a “Registered Company,”
as defined below) on or before October 19, 2007. Buyer acknowledges that the
Ground Lease Assignment will be in the name of NNN Healthcare/Office REIT Tucson
Medical Center, LLC, a Delaware limited liability company, if no notice is
timely received, and, if Buyer timely notifies Seller of such assignee, the
Ground Lease Assignment will be in favor of the assignee and Buyer will not be
permitted to change that entity. With respect to the Desert Life Project only,
Buyer shall be permitted to assign its rights under this Agreement to an entity
wholly owned by or controlled by Buyer or a Registered Company by sending
written notice of such assignment to Seller and Escrow Agent together with a
copy of the assignment document confirming the assignee’s assumption of the
obligations under this Agreement and a copy of such evidence reasonably
necessary to evidence that such assignment to a permitted assignee. Except as
established above, Buyer may not assign or otherwise transfer any of its rights
under this Agreement to any party without the prior written consent of Seller,
whose consent may be given or withheld in Seller’s sole and absolute discretion.
If any assignment is permitted or approved by Seller, however, any assignee of
Buyer, by accepting an assignment, will be deemed to have assumed all of the
obligations of Buyer under this Agreement, but the original Buyer will remain
liable under this Agreement. If this Agreement is assigned so that there are two
separate Buyer entities for each Project, each Buyer party shall have fully
released and waived all claims against the other Seller (i.e. the La Cholla
Seller, with respect to the party acquiring the Desert Life Project, and the
Desert Life Seller, with respect to the party acquiring the La Cholla Project),
as if there were two separate contracts between the applicable Seller and
assignee.

(b) Subject to the limitation contained above in Section 18(a), this Agreement
is binding on and will inure to the benefit of the successors or assigns of
Buyer and Seller. No person other than Buyer, Seller, and Escrow Agent (and
their respective legal successors and assigns) is a party to this Agreement, and
no person will be deemed or is intended to be a third-party beneficiary to this
Agreement.

(c) Notwithstanding anything to the contrary in this Section 18, both Seller and
Buyer may assign this Agreement for purposes of completing a tax deferred
exchange pursuant to Section 1031 of the Internal Revenue Code (a “1031
Exchange”). Each party agrees to cooperate with the other in effecting a 1031
Exchange, but: (i) neither party will be obligated to take title to any property
other than the Property or incur any additional liability or financial
obligations as a consequence of the other party’s 1031 Exchange; (ii) Buyer’s
1031 Exchange will in no way reduce the net amount to which Seller is entitled
under the terms of this Agreement; (iii) Seller’s 1031 Exchange will in no way
increase the amount of Closing Cash that Buyer is required to provide under this
Agreement; (iv) any such 1031 Exchange shall not extend the Closing Date, and
(v) Buyer and Seller will indemnify and hold each other harmless for, from, and
against any and all liabilities, claims, losses, or actions, if any, which
either party incurs or to which either party may be exposed as a direct result
of participation in the other party’s 1031 Exchange. In the case of an
assignment by Buyer in connection with a 1031 Exchange, Buyer must provide
Seller and Escrow Agent of written notice of the assignment, together with the
identity of the assignee and any permitted assignee must assume this Agreement
on terms and conditions reasonably acceptable to Buyer and Seller.

19. Time of Essence. Time is of the essence of each and every term, condition,
obligation, and provision hereof.

20. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original but all of which, together, shall
constitute one and the same instrument. In order to expedite the transaction
contemplated herein, telecopied signatures may be used in place of and shall
constitute original signatures on this Agreement.

21. Captions. Any captions to, or headings of, the paragraphs or subparagraphs
of this Agreement are solely for the convenience of the parties hereto, are not
a part of this Agreement, and shall not be used for the interpretation or
determination of the validity of this Agreement or any provision hereof.

22. No Obligations to Third Parties. Except as otherwise expressly provided
herein, the execution and delivery of this Agreement shall not be deemed to
confer any rights upon, nor obligate any of the parties hereto, to any person or
entity other than the parties hereto.

23. Exhibits. The Schedules attached hereto are hereby incorporated herein by
this reference.

24. Amendment to this Agreement. The terms of this Agreement may not be modified
or amended except by an instrument in writing executed by each of the parties
hereto.

25. No Waiver. The waiver or failure to enforce any provision of this Agreement
shall not operate as a waiver of any future breach of any such provision or any
other provision hereto.

26. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Arizona.

27. Fees and Other Expenses. Except as otherwise provided herein, each of the
parties shall pay its own fees and expenses in connection with this Agreement.
If any action is brought by either Buyer or Seller regarding its rights under
this Agreement, the prevailing party will be entitled to attorney fees in a
reasonable amount, expenses, and court costs both at trial and on appeal.

28. Severability. If any provision of this Agreement is, or hereinafter is
adjudged to be, for any reason void, unenforceable, or invalid, it is the
specific intent of the parties that the remainder hereof shall be and remain in
full force and effect.

29. Entire Agreement. This Agreement supersedes any prior agreement, oral or
written, and contains the entire agreement between Buyer and Seller as to the
subject matter hereof. No subsequent agreement, representation, or promise made
by either party hereto, or by or to an employee, officer, agent, or
representative of either party shall be of any effect unless it is in writing
and executed by the party to be bound thereby.

30. Post-Closing Audit.

Seller acknowledges that Buyer’s permitted assignee may be a publicly registered
company or the subsidiary of a publicly registered company, managed, sponsored
or under common control with Buyer or Buyer’s principals (“Registered Company”)
promoted by Buyer.  Seller acknowledges that it has been advised that if the
purchaser is a Registered Company, the assignee is required to make certain
filings with the Securities and Exchange Commission (the “SEC Filings”) that
relate to the most recent pre-acquisition fiscal year (the “Audited Year”) and
the current fiscal year through the date of acquisition (the “stub period”) for
the Property. To assist the assignee in preparing the SEC Filings, each Seller
agrees to that after the Closing Date, it will provide the assignee with the
following within five (5) business days of request by assignee with regard to
the portion of the Property owned by such Seller to the extent such documents
are in Seller’s possession or under Seller’s control:



  1.   Access to bank statements for the Audited year and stub period;



  2.   Rent Roll as of the end of the Audited Year and stub period;



  3.   Operating Statements for the Audited Year and stub period;



  4.   Access to the general ledger for the Audited Year and stub period;



  5.   Cash receipts schedule for each month in the Audited Year and stub
period;



  6.   Access to invoice for expenses and capital improvements in the Audited
Year and stub period;



  7.   Accounts payable ledger and accrued expense reconciliations;



  8.   Check register for the 3-months following the Audited Year and stub
period;



  9.   Leases and 5-year lease schedules;



  10.   Copies of all insurance documentation for the Audited Year and stub
period;



  11.   Copies of accounts receivable aging as of the end of the Audited Year
and stub period along with an explanation for all accounts over 30 days past due
as of the end of the Audited Year and stub period; and

12. Signed representation letter in the form attached hereto as Schedule “12”.

This Section 30 will survive the Close of Escrow.

[Signatures on next page]

3

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Contract Date above written.

“DESERT LIFE SELLER”

2001 W. ORANGE GROVE ROAD, LLC, an Arizona limited liability company

By: /s/ William R. Metzler
William R. Metzler, Manager

PVP INVESTMENTS, LLC,


a Delaware limited liability company

By: /s/ James D. Vandever
James D. Vandever, Sole Member

WRM INVESTMENTS, LLC,


an Arizona limited liability company

By: /s/ William R. Metzler
William R. Metzler, Administrative Member

EDI BAPTIST, LLC,


an Arizona limited liability company

By: /s/ Scott Douglas
Scott O. Douglas, Managing Member

“LA CHOLLA SELLER”

WRM INVESTMENTS, LLC,


an Arizona limited liability company

By: /s/ William R. Metzler
William R. Metzler, Administrative Member

SOD INVESTMENTS, LLC,


An Arizona limited liability company

By: /s/ Scott Douglas
Scott O. Douglas, Sole Member

“BUYER”

TRIPLE NET PROPERTIES, LLC,


a Virginia liability company

By: /s/ Richard T. Hutton
Name: Richard T. Hutton
Title: Executive Vice President


4

ESCROW AGENT’S ACCEPTANCE

By its execution below, Escrow Agent accepts this Agreement as its escrow
instructions and acknowledges receipt of the Agreement executed by Buyer and
Seller and Buyer’s Initial Deposit. Upon its execution, Escrow Agent agrees to:
(i) insert the relevant escrow number on the first page of this Agreement if not
already completed; (ii) insert the date of the Opening of Escrow below; and
(iii) return one fully executed copy of the Agreement to Buyer and Seller and
retain one for Escrow Agent’s files.

Chicago Title Insurance Company

By: /s/ Tonya Lively
Its: Asst. Vice President/Sr. Escrow Officer


Authorized Agent

October 22, 2007
Date of “Opening of Escrow”

5